Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally aligned” in claims 2 and 27 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 50-51 provides non-limiting examples of “generally aligned” and provides a variety of ranges, such as 150 degrees, 135 degrees, 120 degrees, or 90 degrees.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 26-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langridge (US 20090311652)
In claims 1 and 26, Langridge discloses
Obtaining a desired direction of motion of a playing character that (i) is in cover mode and (ii) has a position that is on a cover path, the cover path being associated with a game object (paragraph 47, “the user instructs the player character 202 to move along the base of the object 204” is obtaining of a desired direction of motion, the player is in cover and has a position on the cover path.
Changing a position of the playing character so as to remain on the cover path in case the desired direction of motion is within a given range of directions, the playing character being kept in cover mode (figure 9, paragraph 47 the arrow shows the direction of movement, the player maintains a crouched posture.  The range of directions would be directions along the cover, as the player exits cover when the user moves beyond the distal end of the object 204, paragraph 40 further discloses that if the character is moved a significant distance away from the object 204, then the player character resumes a non-cover stance. With respect to claim 26, the term “restricting the movement of the playing character” is claimed as occurring “by changing a position of the playing character so as to remain on the cover path when the desired direction of motion is within a given range of directions” equivalent to claim 1.  Examiner has interpreted the restriction of motion as simply a restriction that the movement remains within cover while within a given range of directions, which is a requirement of claim 1. The prior art of Langridge also restricts movement to remaining in cover (or a “cover path”) in a first range of directions, thus Langridge teaches the invention similarly to the rejection of claim 1.)
In claims 2 and 27, Langridge discloses changing the position of the player character comprises moving the character in a predetermined direction, wherein the given range of directions includes directions that are generally aligned with the predetermined directions (figure 9 paragraph 47 shows the user moving along the cover which is generally aligned with the predetermined directions.  Paragraph 40  discloses that if the character is moved a significant distance away from the object 204, then the player character resumes a non-cover stance)
In claims 3 and 28, Langridge discloses the playing character is located at a point on the cover path, and changing the position of the playing character along the cover path comprises moving the character in one of a plurality of predetermined directions associated with the point of the cover path (figure 9, the wall has two possible directions along which the user may move, with the arrow pointing in one of those two directions)
In claims 4 and 29, Langridge discloses the given range of directions includes directions that form a corresponding range of angles with a normal to the cover path (figure 9, the arrow is normal to the cover path.  Paragraph 47)
In claims 5 and 30, Langridge discloses obtaining the desired direction of motion comprises processing input obtained form a player of the video game (paragraph 47 discloses user instructions, this occurs via user input as described in paragraph 2)
In claims 6 and 31, Langridge discloses obtaining a bearing of the playing character and causing the playing character to exit cover mode in case (i) the desired direction of motion is within a second range of directions and (ii) the bearing of the playing character is within a particular range of bearings (paragraph 40. If the character is moved a significant distance away from the object 204, then the player character resumes a non-cover stance)
In claims 7 and 32, Langridge discloses obtaining the player character’s angle of approach relative to the game object and causing the player character and causing the playing character to exit cover mode in case (i) the desired direction of motion is within a second range of directions and (ii) the angle of approach of the playing character is within a particular range of angles (paragraph 40. If the character is moved a significant distance away from the object 204, then the player character resumes a non-cover stance)
In claims 8 and 33, Langridge discloses obtaining the player character’s angle of approach comprises obtaining a bearing of the playing character, obtaining a normal to the game object, and computing an angle between he bearing and the normal to the game object (paragraph 40, the angle is computed to be moving further away from the object 204, which would be perpendicular to the object rather than normal to the object)
In claims 9 and 34, Langridge discloses causing the playing character to exit cover mode in case the desired direction of motion is within a second range of directions (paragraph 40, the angle is computed to be moving further away from the object 204, which would be perpendicular to the object rather than normal to the object)
In claims 10 and 35, Langridge discloses the second range of directions is complementary to the given range of directions (this appears to be inherent, as there are only two options, exiting cover mode and remaining on the cover path, however Langridge discloses this either way, as shown in figure 14, the player is either taking cover or is not taking cover)
In claims 11 and 36, Langridge discloses the given range of directions is narrower than the second range of directions (figure 9, when the player is near the distal end of cover, the majority of directions would cause the player to leave cover, as the character would leave cover if they were to move directly away as described in paragraph 40, or move away from the distal end as described in paragraph 47.  As such, the second range of directions, which would be the range of directions which would cause the character to leave cover, would be wider than the given range of directions, which would thus be narrower)
In claims 12 and 37, Langridge discloses the second range of directions is narrower than the given range of directions (when the character is in the center of cover such as figure 6, the given range, which is associated with remaining in cover, would be wider, as the character would remain in cover unless the player were to move directly away from the cover as described in paragraph 40, as such, the second range of directions would be narrower)
In claims 13 and 38, Langridge discloses the game object has a variable height, the method comprises varying a height of the playing character as the playing character travels along the cover path as a function of the height of the game object (as shown in figure 10, paragraph 48, the player character ducks or couches down as it passes by the window, which is a reduced height of the cover)
In claims 14 and 39, Langridge discloses varying a height of the playing character as the playing character is carried out without user input requesting the change in height of the playing character (paragraph 48, these steps occur automatically)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langridge in view of Desjardins (US 20180001201).
In claims 40 and 41, Langridge discloses the claimed invention except for the given range of directions includes a plurality of directions other than directions along the cover path, however Desjardins discloses moving along a cover path for a plurality of directions including ones other than the directions along the cover path (paragraph 54 “if the character is indeed in cover mode, the characters movements will be constrained to follow a ‘cover path’.  To this end in executing the game program 33 the processor looks up the cover path in the memory 11 and, while the character is in cover mode, cuase the position of the character to remain along the cover path”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Langridge with Desjardins in order to allow for the character of Langridge to more closely follow the cover object of Langridge by creating a more constrained cover path as taught in Desjardins.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the meaning of the term of degree can be ascertained while reading the disclosure, however applicant points to a portion of the specification which defines the ranges as 4 distinctly different ranges “a maximum angular distance, such as 150 degrees, 135 degrees, 120 degrees, or 90 degrees for example”, and despite arguing that “though the examples provided in the above paragraphs may be non-limiting, they meet the requirement of providing a standard for ascertaining the requisite degree of alignment between the desired degree of motion and the predetermined direction”, however despite applicant’s arguments that this requisite degree of alignment is known (to applicant), applicant is silent as to what this requisite degree in fact is, leaving Examiner to continue to guess as to this requisite degree.  As 150 degrees is the widest range of the exemplary ranges, this would be Examiner’s best guess as to the meaning of “generally aligned”, however, again, by applicant’s own admission, these angles are non-limiting, and are by example, and further as per paragraph [0068] of the instant application “those of ordinary skill in the art will appreciate that the above provides a description of certain non-limiting embodiments and that numerous variants and additions are possible without departing from the scope of the invention which is defined by the claims appended hereto”.  Thus it is not clear whether, for example, 160 degrees would be outside the scope of the claimed invention.  Examiner notes that a positive recitation of a specific degree would overcome this rejection.
Applicant argues Langridge fails to expressly disclose a cover path.  Applicant provides no further guidance as to what particularly applicant believes is missing of the “cover path” of the instant application.  A cover path is defined as “the cover path being associated with a game object”.  Paragraph 47 which Examiner referenced in the rejection states “player character 202 has sought cover behind the object 204 […] the user instructs the player character 202 to move along the base of the object 204. […] along the base of the object while maintaining a crouched posture”  This crouched posture is later shown as being in contrast to a “non-cover posture”, again showing that this posture is a cover posture.
Applicant argues that “although Langridge discloses an arrow showing the direction of movement of the playing character, Langridge does not further disclose that the movement of the player is “so as to remain on the cover path” give that as previously discussed, Langridge does not disclose a cover path.  Again this is not understood.  As shown above, the player character moves along the base of the object while maintaining a crouched (cover) posture.
Applicant argues that the language “in case” denotes a condition for changing a position of the player character so as to remain on the cover path and that Language discloses no such condition for changing a position of the playing character”.  As described in the rejection, the condition of Langridge is that the player maintains a cover until they reach the distal end as per paragraph 47 or if the character is moved a significant distance away from the object as per paragraph 40.  The remaining range of directions which do not place the user beyond the distal end, or a significant distance away from the object would be the “given range of directions” of the instant application, as a cover stance is maintained along a cover path in this range of directions.  Paragraph 47 specifically states “the user instructs the player character 202 to move along the base of the object 204”
Applicant argues that “causing the player character to exit cover mode based on a distance from the object 204 is different from causing the playing character to exit cover mode based on the desired direction of motion being within a second range of directions as recited in claims 6-7 and 9.  Examiner disagrees.  In the instant application, the range of motions which determines whether to exit a cover mode is based upon the location of the user, it is not always the same range of motions.  See paragraph 43 which describes that the particular angle is determined at each point along the covered path.  For example, see figure 7 of the instant application, as shown below:

    PNG
    media_image1.png
    614
    434
    media_image1.png
    Greyscale

As can be seen, in the current position of the player character if the player character were to move up, they would move outside of the cover path 720, whereas left or right would not move the player character outside of the cover path 720.  However as the player moves along the cover path 720, these angles change for each point.
In the prior art this would be the case as well.  Examiner has provided an exemplary diagram as set forth below:

    PNG
    media_image2.png
    300
    1129
    media_image2.png
    Greyscale

In the exemplary case above, in Langridge the particular location of the player character 202 would have a first range of motions (such as left, and up), which would keep the player character near the object 204, (This circumstance is described in paragraph 47, as well as shown in figure 9 as maintaining a crouched position), whereas moving to the right from the exemplary location would move the player character beyond the distal end (This circumstance is described in paragraph 47, which would cause the device to instruct the player character to assume a non-cover posture), and moving down would move the player character beyond the “significant distance” (This circumstance is described in paragraph 40, which would instruct the player character 202 to resume a non-cover stance).  Thus a first and second range of motions is defined for the particular point of the player character, wherein a first range of motion instructions would cause the player character 202 to maintain a cover (crouching) posture, and a second range of motion instructions would cause the player character 202 to exit cover and assumes a non-cover posture, identically to the language of the claims in the instant application.
Applicant further argues as per claim 26 that Langridge does not disclose any restriction of the movement of the playing character, much less so as to remain on the cover path.  The broadest reasonable interpretation of this limitation is the same as that of claim 1.  Specifically, the term “restricting the movement of the playing character” is claimed as occurring “by changing a position of the playing character so as to remain on the cover path when the desired direction of motion is within a given range of directions” equivalent to claim 1.  It is not known what further narrowing of the claims is required by such a “restriction” of motion, as it appears that the restriction of motion is simply a restriction that the movement remains within cover while within a given range of directions, which is already a requirement of claim 1. The prior art of Langridge also restricts movement to remaining in cover (or a “cover path”) in a first range of directions, thus Langridge teaches the invention similarly to the rejection of claim 1.
Applicant argues new limitations in claims 40-41 overcome the art of Langridge, examiner agrees however a new rejection is made in view of Desjardins.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715